DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-5, 9, 11, 12, 14 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 1, the recitation, “wherein the control system has one or more databases having a store name, contents in the cup or the container, and temperature settings;” is new matter as there is no disclosure in the original application of “databases” much less databases having the recited information.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-5, 9, 11, 12, 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regard to claim 1, the recitation, “wherein the control system has one or more databases having a store name, contents in the cup or the container, and temperature settings;” is indefinite since there is no disclosure in the original application of “databases” much less databases having the recited information and therefore it is unclear what structure is being required by the recitation as the original application does not even describe such structure.  



Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 9, 11-12, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franitti (US 2959925) in view of Van Wrinkle (US 2003/0188540), Lu (US 2019/0247923), Uhlenbusch (US 2018/0079344), and Alexander (US 2017/0042373).  Note the 112 rejections above and the interpretations of the claims as best understood provided below.
In regard to claim 1, Franitti teaches a system (see whole disclosure) for controlling temperature of a cup holder (see space 13 for holding a cup; column 3, line 45-50) comprising: 
an inner layer (16, column 3, line 60) capable of mounting a cup or container (inside 13, column 3, line 45-50); 
an outer layer (17; column 3, line 60); 
a middle layer (thermoelectric layer) in between said inner layer (16) and said outer layer (17), said middle layer (thermoelectric layer) comprising a first side (towards inside) and a second side (towards outside), said middle layer (thermoelectric layer) further comprising a first thermoelectric network (at least one plurality of thermoelectric coolers from 18, hereafter first group) comprising one or more first thermoelectric coolers (column 3, line 60-70, hereafter first TECs), each of said one or more first thermoelectric coolers (first TECs) comprising a hot side (either side is capable of being hot, hereafter one side), said hot sides (one side) each oriented to be facing said first side (towards inside); 
a control system (circuitry) that controls activation of said first thermoelectric network (first group); and 
a control device (76, 66, 67 and/or switch - 37, 48, 43) connected to said control system (circuitry) operable to give information related to a preferred temperature setting (see figure 5, cool and hot).
Franitti does not explicitly teach that the hot sides (one side) facing said first side (towards inside) is oriented in a checkboard pattern.  However, Van Winkle teaches it is well known for thermoelectric systems to employ “alternating banks of hot/cold wafers such that the hot wafers are powered to the exclusion of the cold wafers and vice versa” (para. 48) to simplify the heating and cooling control operation of a plurality of thermoelectric elements.  Further, Lu teaches providing a plurality of thermoelectric elements in a checkerboard pattern (para. 6, 26-28 “checkerboard pattern”) (see fig. 4) and operating the elements independently (para. 28 - see chips 9 are cooled or heated individually) to provide cooling or heating.  Therefore it would have been obvious to a person of ordinary skill in the art to modify the thermoelectric elements of Fanitti to be oriented in a checkerboard pattern for the purpose of providing an equal dispersion of cooling and heating thermoelectric elements and to operate a bank of hot elements when heating is desired and to operate a bank of cold elements when cooling is desired so as to provide simpler control and greater flexibility in operation.
Franitti does not appear to explicitly teach that the cup holder is positioned in a cup receptacle of an automobile.  However, cup receptacles in automobiles are well known as taught by Uhlenbusch.  Uhlenbusch teaches a cup holder (10) positioned in a cup receptacle of an automobile (para. 74 - “beverage colder 10 can be integrated in a centre console or in other compartments of a motor vehicle”, para. 1 - “land vehicles”) providing the obvious benefit of cooling and heating beverage containers in land vehicles.  Therefore it would have been obvious to a person of ordinary skill in the art to modify the system of Franitti to be mounted in cup receptacle of an automobile for the purpose of providing cooling and heating to beverage containers of users while driving.  
Franitti, as modified, teaches most of the claim limitations as described above, but does not explicitly teach that the control device comprises an electronic reader capable of reading a machine-readable code on the cup or the container and transmitting the information to the control system; the information including temperature settings, store name, and contents in the cup or the container; the control system having one or more databases for storing the information.  However, Uhlenbusch teaches a control device (RFID reader) comprises an electronic reader (para. 16, 75, 77, RFID reader) capable of reading a machine-readable code on a cup (beverage container, para. 16) and transmitting the information to a control system (20) (information is transmitted from the reader to a control system - para. 16, 75, 77), the information including temperature settings (para. 75, temperature influencing equipment is controlled by data provided by the reader) for the purpose of providing individualized heating or cooling operation (para. 16); and teaches that the control system (20) has one or more databases (interpreted as structure for stored data para. 75 “control 20 has internal memory”).  Further, Alexander teaches it is known to provide a thermoelectrically heated or cooled container with a machine-readable code (RFID tag, para. 289) to permit transmitting information to a control system; the information including temperature settings (para. 289 “temperature preferences”), store name (para. 289 “shops” “retail locations”), and contents in the container (para. 289 “specific coffee or tea purchased”).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the control system of Franitti a control device having a reader to permit the communication of various information to the control system, including the store name, the contents of the cup or the container, and the temperature settings and to store that information on databases in the control system to provide greater customization of operation and improve the performance of the system for many users.
In regard to claim 2, Franitti, as modified, teaches that said middle layer (thermoelectric layer) further comprises a second thermoelectric network (another plurality of 18, hereafter second group) comprising one or more second thermoelectric coolers (column 3, line 60-70, hereafter second TECs), each of said one or more second thermoelectric coolers (second TECs) comprising a cold side (either side is capable of being cold, hereafter other side), said cold sides (other sides) each oriented to be facing said first side (towards inside), the cold sides (other sides) facing said first side inlaid in the checkerboard pattern opposing the hot sides (see the modification above) further wherein said control system (circuitry) further controls activation of said second thermoelectric network (second group) so as to permit the flexible and dispersed operation already discussed above.  
	In regard to claim 3, Franitti teaches that said first side (towards inside) faces said inner layer (16).  
	In regard to claim 4, Franitti teaches that when said temperature is set to hot, said control system (circuitry) activates said first thermoelectric network (first group).  
	In regard to claim 5, Franitti teaches that when said temperature is set to cold, said control system (circuitry) activates said second thermoelectric network (second group).
	In regard to claim 9, Franitti teaches that said control device (76, 66, 67 and/or switch - 37, 48, 43) comprises a switch (37, 48, 43, and/or 76) that allows a user to manually activate (column 6, line 47-75, column 8, line 75) the first thermoelectric network and the second thermoelectric network (first and second group).  Also see the obviousness modification above and note that it would be obvious to modify the control device to activate either the heating or the cooling bank as already described above.
	In regard to claim 11, Franitti teaches that said switch (37, 48, 43, and/or 76) comprises a four-pole switch (see at least four poles), said four-pole switch is configured for said control system (circuitry) be set to either hot (heat), cold (cool), off (no power), or auto (auto).  
	In regard to claim 12, Franitti teaches that said control device (76, 66, 67 and/or switch - 37, 48, 43) comprises a temperature sensor (66).  
	In regard to claim 14, Franitti teaches wherein said middle layer (thermoelectric layer) comprises an insulator (air space between inner and outer walls and 28, hereafter 28 and space), said insulator (28 and space) that supports a plurality of the hot sides and a plurality of the cold sides (see both sides; Fig. 2).  
	Further, supposing that the applicant does not agree that Franitti teaches an insulator claimed for any reason, not forseen by the Examiner, it is noted that Alexander fully teaches insulation between inner and outer walls (see insulation - para. 150, see other insulation teachings throughout the reference as well).  Therefore it would have been obvious to a person of ordinary skill in the art to add the insulation of Alexander between the inner and outer walls of Franitti to reduce the heat leak into the system of Franitti to improve the cooling and heating operation of the system.

	In regard to claim 15, Franitti teaches a method for controlling temperature of a cup holder (see whole disclosure and space 13 for holding a cup; column 3, line 45-50) comprising the steps of: 
placing a cup within a cup holder (column 3, line 45-50), said cup holder comprising: a inner layer (16) capable of mounting the cup (column 3, line 45-50); 
3Paschal_NPA_001a outer layer (17); 
a middle layer (thermoelectric layer) in between said inner layer (16) and said outer layer (17), 
said middle layer (thermoelectric layer) comprising a first side (towards the inside) and a second side (towards the outside), said middle layer (thermoelectric layer) further comprising a first thermoelectric network (at least one plurality of thermoelectric coolers from 18, hereafter first group) comprising one or more first thermoelectric coolers (column 3, line 60-70, hereafter first TECs), each of said one or more first thermoelectric coolers (first TECs) comprising a hot side (either side is capable of being hot, hereafter one side), said hot sides (one side) each oriented to be facing said first side (towards inside); 
a control system (circuitry) that controls activation of said first thermoelectric network (first group); and 
a control device (76, 66, 67 and/or switch - 37, 48, 43) connected to said control system (circuitry) operable to give information related to a preferred temperature setting (see figure 5, cool and hot); 
receiving the information from said control device (76, 66, 67 and/or switch - 37, 48, 43); and 
heating or cooling said cup (in 13) based on said information from said control device (76, 66, 67 and/or switch - 37, 48, 43).
Franitti does not explicitly teach that the hot sides (one side) facing said first side (towards inside) is oriented in a checkboard pattern.  However, Van Winkle teaches it is well known for thermoelectric systems to employ “alternating banks of hot/cold wafers such that the hot wafers are powered to the exclusion of the cold wafers and vice versa” (para. 48) to simplify the heating and cooling control operation of a plurality of thermoelectric elements.  Further, Lu teaches providing a plurality of thermoelectric elements in a checkerboard pattern (para. 6, 26-28 “checkerboard pattern”) (see fig. 4) and operating the elements independently (para. 28 - see chips 9 are cooled or heated individually) to provide cooling or heating.  Therefore it would have been obvious to a person of ordinary skill in the art to modify the thermoelectric elements of Fanitti to be oriented in a checkerboard pattern for the purpose of providing an equal dispersion of cooling and heating thermoelectric elements and to operate a bank of hot elements when heating is desired and to operate a bank of cold elements when cooling is desired so as to provide simpler operation and greater flexibility in operation.
Franitti does not appear to explicitly teach that the cup holder is positioned in a cup receptacle of an automobile.  However, cup receptacles in automobiles are well known as taught by Uhlenbusch.  Uhlenbusch teaches a cup holder (10) built into a cup receptacle of an automobile (para. 74 - “beverage colder 10 can be integrated in a centre console or in other compartments of a motor vehicle”, para. 1 - “land vehicles”) providing the obvious benefit of cooling and heating beverage containers in land vehicles.  Therefore it would have been obvious to a person of ordinary skill in the art to modify the system of Franitti to be mounted in cup receptacle of an automobile for the purpose of providing cooling and heating to beverage containers of users while driving.
Franitti, as modified, teaches most of the claim limitations as described above, but does not explicitly teach that the control device comprises an electronic reader capable of reading a machine-readable code on the cup and transmitting the information to the control system; the information including temperature settings, store name, and contents in the cup or the container.  However, Uhlenbusch teaches a control device (RFID reader) comprises an electronic reader (para. 16, 75, 77, RFID reader) capable of reading a machine-readable code on a cup (beverage container, para. 16) and transmitting the information to a control system (20) (information is transmitted from the reader to a control system - para. 16, 75, 77), the information including temperature settings (para. 75, temperature influencing equipment is controlled by data provided by the reader) for the purpose of providing individualized heating or cooling operation (para. 16).  Further, Alexander teaches it is known to provide a thermoelectrically heated or cooled container with a machine-readable code (RFID tag, para. 289) to permit transmitting information to a control system; the information including temperature settings (para. 289 “temperature preferences”), store name (para. 289 “shops” “retail locations”), and contents in the container (para. 289 “specific coffee or tea purchased”).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the system of Franitti with a control device having a reader to permit the communication of various information to the control system, including the store name, the contents of the cup or the container, and the temperature settings to provide greater customization of operation and improve the performance of the system for many users.
In regard to claim 16, Franitti teaches further comprising switching a switch (76, 37, 48, 43) connected to the control system (circuitry) to manage a mode the control system (circuitry) activates.  
In regard to claim 17, Franitti teaches detecting a temperature by a temperature sensor (66) of the control device (76, 66, 67 and/or switch - 37, 48, 43).
Response to Arguments
Applicant's arguments filed 6/25/22 have been fully considered but they are not persuasive in view of the new grounds of rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


JFPIII
August 2, 2022